Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 1 of 81
 **NO COPY OF THIS TRANSCRIPT MAY BE MADE PRIOR TO AUGUST 2, 2021




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


 * * * * * * * * * * * * * * * * * * * *
                                       *
 UNITED STATES OF AMERICA              *
                                       *          20-cr-06-01-PB
              v.                       *          September 22, 2020
                                       *          9:38 a.m.
    CHRISTOPHER CANTWELL               *
                                       *
 * * * * * * * * * * * * * * * * * * * *


                       TRANSCRIPT OF JURY TRIAL
                       DAY ONE - MORNING SESSION
               BEFORE THE HONORABLE PAUL J. BARBADORO


 APPEARANCES:


 For the Government:           John S. Davis, AUSA
                               Anna Z. Krasinski, AUSA
                               U.S. Attorney's Office




 For the Defendant:            Eric Wolpin, Esq.
                               Jeffrey S. Levin, Esq.
                               Federal Defenders Office




 Court Reporter:               Susan M. Bateman, RPR, CRR
                               Official Court Reporter
                               United States District Court
                               55 Pleasant Street
                               Concord, NH 03301
                               (603) 225-1453
Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 2 of 81
                                                                          2


                                 I N D E X



                                                                 Page


 OPENING STATEMENT BY MR. DAVIS:                                  22


 OPENING STATEMENT BY MR. WOLPIN:                                 37



 WITNESS:             Direct         Cross         Redirect      Recross


 SARAH SMITH



 By Mr. Davis           60                             78


 By Mr. Levin                          73




 EXHIBITS:                                          FOR ID       IN EVD


 Government's Exhibit No. 103.                                    79
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 3 of 81
                                                                              3


 1                         P R O C E E D I N G S

 2                 (IN COURT - NO JURY AND NO COURT PRESENT)

 3                 THE CLERK:     In the case of the United States of

 4    America versus Christopher Cantwell, criminal case number

 5    20-cr-06-01-PB, the government has premarked Exhibits 100

 6    through 700.     All exhibits are marked for identification and

 7    shall remain marked for ID at this time.

 8                 The defendants have premarked Exhibits A through J.

 9    All exhibits are marked for identification and shall remain

10    marked for ID at this time.

11                 (IN COURT - NO JURY PRESENT)

12                 THE CLERK:     Court is in session and has for

13    consideration the jury trial in United States of America

14    versus Christopher Cantwell, criminal case number

15    20-cr-6-1-PB.

16                 THE COURT:     Good morning.     I wanted to talk to you

17    about a couple of matters before we begin.

18                 First, a person presented himself at the door today

19    and asked to enter and not be required to wear a mask.          That

20    person claims to have some kind of condition that prevents him

21    from being able to wear a mask.         He's unwilling to come in

22    wearing a mask so I can't evaluate his request in person.

23                 I instructed the staff to give that person the

24    option of submitting a written request, and I believe that

25    person has done so, but I'm not going to delay the trial while
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 4 of 81
                                                                              4


 1    I wait to evaluate that.       Instead, I intend to proceed.

 2                 And when I get to a break, we'll give the jury a

 3    break, hopefully by that point I'll have a chance to review

 4    that matter with you, hear any views that you have on the

 5    subject and make a ruling on it, but I won't be able to do

 6    that until the first break.        So that's the first thing that I

 7    wanted to address with you.

 8                 The second thing was to follow up on an issue that

 9    we discussed during our video hearing yesterday and that is

10    the issue that arose during the impanelment process.            And I

11    won't go through and describe in detail what that issue is

12    because I laid it out for the parties over the video

13    conference, but essentially it is that we agreed to use a

14    prescreening procedure for selection of jurors in which the

15    parties were given an opportunity to review juror

16    questionnaires, including a non-case specific supplemental

17    questionnaire that was submitted to jurors, and they were

18    permitted -- counsel was permitted to meet and confer and

19    agree on jurors who would be excused for cause.            The Court

20    accepted their agreed excusals, and a number of potential

21    jurors were excused before the impanelment process began.

22                 As I reflected on this and discussed the issue with

23    colleagues, it became apparent to me that there was a

24    potential issue with the use of that prescreening process that

25    arises based on Rule 43 of the Rules of Criminal Procedure.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 5 of 81
                                                                               5


 1                 Just to quote to you the relevant part of that

 2    rule, it provides, "Unless this rule, Rule 5, or Rule 10

 3    provides otherwise, the defendant must be present at every

 4    trial stage, including jury impanelment and the return of the

 5    verdict."

 6                 I explained to the parties that the case law on

 7    this is somewhat less than clear on whether the prescreening

 8    process that we used here is a trial stage that is part of

 9    impanelment at which the defendant would have a right to be

10    present or not.

11                 In light of that uncertainty and because the

12    parties hadn't raised it with me, I felt it was important to

13    raise it on my own with the parties.

14                 I presented the issue to the parties.          I did not

15    require them to take a position on it immediately.              Instead, I

16    asked the defendants -- defense counsel to meet and confer,

17    consult with their client, and I made clear to the parties

18    that I was inclined, if the defendant wanted it, to re-impanel

19    an entirely new jury with a new jury panel to ensure that any

20    right the defendant may have to be physically present during

21    that prescreening process was fulfilled, and I explained how

22    that would work.

23                 I was informed later in the day that the defendant

24    does -- and I explained further that that impanelment would

25    incur at the next jury draw which would be in approximately
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 6 of 81
                                                                              6


 1    two weeks.

 2                 So I essentially gave the defendant the option to

 3    do that, and I asked counsel to confer and tell me whether the

 4    defendant wanted to proceed with the jury that has been

 5    selected or whether the defendant wanted to select a new jury

 6    with a new impanelment process, and I was inclined to defer to

 7    the defendant's request on that.

 8                 I asked counsel to confer, consult with their

 9    client.    The message I got back was they have conferred and

10    counsel is not seeking to have a new jury impaneled.

11                 I simply want to verify with Mr. Cantwell that that

12    is in fact your desire here, that is, that we not proceed with

13    a new impanelment and instead it is your preference that we

14    proceed with the jury that has been selected.

15                 Mr. Cantwell, can you just tell me, have I got that

16    right?    Is it your desire here to proceed with the jury that

17    has been selected rather than to seek a new jury impanelment?

18                 THE DEFENDANT:      It is, Judge.

19                 THE COURT:     All right.    Thank you.     I appreciate

20    that.

21                 I appreciate the parties working with me on these

22    issues.    These are challenging times in which to conduct a

23    trial, and we want to be sure we're doing it the right way.

24    We want to make sure that the defendant's constitutional

25    rights are respected, and I'm erring on the side of caution
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 7 of 81
                                                                             7


 1    here.    That's why I was willing to offer a new impanelment,

 2    but the defendant has thought about the issue, consulted with

 3    counsel and made a decision on it, and I'm perfectly fine in

 4    proceeding as we have scheduled.

 5                 So I'm ready to bring the jury in.          Are there other

 6    issues that the parties need to take up with me before we

 7    bring the jury in?

 8                 MR. WOLPIN:     Just one brief issue in relation to

 9    opening, your Honor.

10                 I've had obviously some conversations in the last

11    either phone or Zoom meeting about what was and wasn't

12    presentable within the opening.         We talked about audio and

13    transcripts and the like not being quoted verbatim, but

14    discussions were had and I took that to heart.

15                 The only exhibit I intended to display was a

16    physical exhibit which was the alleged victim's avatar or his

17    public presentation of himself that my client would have been

18    familiar with at the time of the alleged statements.

19                 And so from our perspective this is evidence that

20    is relevant and is coming in.        I don't intend to do more with

21    it than show it to them so they understand within the context

22    of my opening who that person presented themself to be, and I

23    certainly expect that to be admitted.

24                 I notified this morning the government of my

25    intent, I wasn't looking to surprise anybody and, you know,
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 8 of 81
                                                                                8


 1    the government does not think that should be showed at this

 2    time.    I think it should, and I think rather than --

 3                 THE COURT:     Let me stop you and step back because I

 4    want to make sure that you don't have a misimpression about my

 5    position with respect to opening statements.

 6                 I'm not saying that there is a blanket prohibition

 7    on quoting from transcripts of documents that the parties have

 8    a reasonable basis to believe will be admitted into evidence.

 9                 For example, I would be surprised if the government

10    didn't intend to quote from transcripts of communications that

11    are the communications at issue here.

12                 It's more about the issue of line drawing about

13    when information becomes either so prejudicial or so unduly

14    repetitive and a waste of time that I might not allow it, and

15    I've just informed the parties that I intend to postpone

16    decision-making on those line-drawing questions until the

17    evidence is being offered.

18                 So I don't want voluminous detailed statements in

19    the openings about evidence that may never get to the jury.

20    That's where I'm drawing the line here for openings, and I'm

21    reserving the right to make a final decision on how far I'm

22    going to let the parties go until I have to make that decision

23    when the evidence is actually offered.

24                 Now, the avatar.      Just refresh my memory.      What is

25    the avatar like, why do you want to bring it out in the
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 9 of 81
                                                                            9


 1    opening, and then I'll hear from the government as to why they

 2    don't think it should be permitted.

 3                 MR. WOLPIN:     So the avatar was Cheddar Mane's

 4    public presentation within the Bowl Patrol.           So I think we can

 5    actually put it up for the Court to see.           It is how he

 6    presented himself online.        Again, it is something that

 7    predates I believe -- I have reason to believe predates the

 8    interaction in this case.        That is how my client knew this

 9    individual, not as Ben Lambert or not as some other entity,

10    but as this individual.

11                 Obviously the Court through other hearings is aware

12    of the importance of context, of reasonability, of intent, and

13    a number of these statutes, and so from our perspective the

14    jury is going to see this.        Seeing this now allows them to

15    understand in a way that -- you know, I can go on for a

16    paragraph about what it looks like, but I have the thing.           And

17    the reason we present evidence is so that the jury can see

18    what actually was known and available.

19                 THE COURT:     So I don't -- I am not a person who

20    engages in any kind of interactions on social media, so you'll

21    just tell me.     The avatar is a way in which people like your

22    client and Cheddar Mane present themselves to the Internet

23    world?    They take an image and that is available when they

24    make entries under their own name?         Is that what happens?

25                 MR. WOLPIN:     It depends on the platform, but you
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 10 of 81
                                                                                10


 1     can present yourself through any photograph or visual

 2     representation along with your name.         This is one that this

 3     individual chose to use to represent himself online.

 4                  THE COURT:    Did he represent himself in that way on

 5     platforms that will be discussed in evidence that will involve

 6     communications in which Cheddar Mane and the defendant were

 7     engaged?

 8                  MR. WOLPIN:    I certainly have reason to believe so,

 9     but if I could just have a moment.

10                  (Attorney Wolpin confers with the defendant)

11                  MR. WOLPIN:    Okay.    Alternatively, could you bring

12     up Bates 6.

13                  You can see this is another version of the avatar

14     that was in fact posted on Mr. Cantwell's website.              There will

15     be no dispute, I believe, of his familiarity with it.             It's

16     the same basic premise.       Machine guns or Mane on the chest.

17                  (Court Reporter asks Attorney Wolpin to turn his

18     microphone on)

19                  MR. WOLPIN:    Oh, excuse me.

20                  This was presented on Telegram through the Bowlcast

21     website, which is something the jury is going to see and hear

22     about.     This is dated July 4, 2018, so we know a date from

23     that.    We know when that date occurred and that it predated

24     the relevant act in this case from 2019.

25                  So this one I can show for certain.         I know exactly
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 11 of 81
                                                                            11


 1     where it was presented.       It was presented on the Bowlcast

 2     website through Telegram.       It was presented and familiar to

 3     Mr. Cantwell prior to the interaction.

 4                  THE COURT:    And what's the theory under which you

 5     say it would be relevant?

 6                  MR. WOLPIN:    In the same manner that other evidence

 7     is relevant.     For two reasons.     One being that the defendant's

 8     understanding of how this person presented themselves, what

 9     language they used, what imagery they used, how they wanted

10     themselves to be seen matters in understanding what intent one

11     would need to have to threaten someone whose public persona

12     and efforts are alike.

13                  Additionally, within the cyberstalking statute

14     there's a reasonability question of the person receiving it as

15     far as whether you would expect a reasonable person in that

16     position to have emotional distress.         When this person is

17     presenting themself like this, it's a far different

18     expectation about how that person is going to respond than

19     maybe if it's someone who, you know, presents in a more

20     conventional way.

21                  So I think it certainly is going to be relevant

22     from a trial perspective and something that I expect the jury

23     to see in this case.

24                  THE COURT:    All right.     I understand your point,

25     counsel, and I'm not going to make any definitive ruling on
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 12 of 81
                                                                              12


 1     the admissibility of the avatar in a trial.           But if it is

 2     relevant, it strikes me as being minimally relevant, and so

 3     I'm not going to -- I'm going to instruct you not to refer to

 4     it in the opening statement.        I need to make that relevance

 5     call when the evidence is offered so that I can understand

 6     better how it supports your case.

 7                  So I am going to sustain the government's objection

 8     to referencing it in the opening statement, but I want to be

 9     clear.     I am not trying to restrict your ability to describe

10     the Bowl Patrol and Cheddar Mane and what the evidence will

11     show about that, and I believe you can fairly and fully

12     present your argument about context initially in the opening

13     statement and when the time comes through evidence.

14                  But I just am having trouble seeing how an image

15     like that really conveys information that bears on your

16     defense.    That's how I have trouble seeing it at the present

17     time.

18                  Look, I appreciate you refrain from eye-rolling

19     when I say things that you don't like.          Of course, counsel,

20     your job is to basically make your arguments by speaking.             And

21     when I rule, you accept them and then reverse me on appeal,

22     which is fine, but don't eye-roll, you know, don't take that

23     kind of reaction when I explain my rulings, okay?

24                  Do you understand?

25                  MR. WOLPIN:    Yes, I understand.      I apologize.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 13 of 81
                                                                               13


 1                  THE COURT:    Okay.    Good.     Thank you.

 2                  So I sustain the government's objection to the use

 3     in the opening statement without prejudice to the defendant's

 4     right to elicit the information during the course of the

 5     trial.

 6                  MR. WOLPIN:    Thank you.

 7                  THE COURT:    All right.       Is there anything else we

 8     need to take up?

 9                  Okay.   We can bring the jury in.

10                  MR. DAVIS:    Judge, there is one other matter.       I'm

11     sorry.

12                  THE COURT:    Logistics are difficult enough.       If I

13     ask you if there's anything else, tell me.

14                  MR. DAVIS:    I apologize.

15                  THE COURT:    All right.       What's up?

16                  MR. DAVIS:    The first witness will be in Missouri

17     by live two-way video.

18                  THE COURT:    This is one that's done by agreement --

19                  MR. DAVIS:    Correct.

20                  THE COURT:    -- with a waiver by the defendant of

21     any confrontation clause rights that he may have to the

22     presentation of that testimony.

23                  There is another witness who the government wants

24     to testify by two-way.       The defendant is fully preserving his

25     rights under the confrontation clause to object to that.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 14 of 81
                                                                              14


 1                  I have that matter under advisement and hope to

 2     give a ruling soon.       I'm reading the cases that the parties

 3     have presented me.

 4                  So just let me be clear.       The defendant is not

 5     waiving any confrontation clause rights he has to any other

 6     video testimony by any other witness.

 7                  But Mr. Cantwell, I want to just make sure with

 8     respect to this witness and this witness only, do you agree to

 9     waive any rights under the confrontation clause to have that

10     witness testify in person and instead agree that that witness

11     can testify by two-way video?

12                  THE DEFENDANT:     I do, Judge.

13                  THE COURT:    And I want to be clear.       You have a

14     really important argument with respect to another witness.

15     You are preserving all of your rights with respect to that

16     other witness.

17                  THE DEFENDANT:     I completely understand that,

18     Judge.   Thank you.

19                  THE COURT:    Okay.    Thank you.    You can be seated.

20                  All right.    I'll instruct the jury on this, that

21     they will be receiving this witness testimony by two-way

22     video.

23                  (IN COURT - JURY PRESENT)

24                  (Deputy clerk swears in the jury)

25                  THE COURT:    Good morning, members of the jury.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 15 of 81
                                                                                 15


 1                  I'm sure you don't necessarily feel this way, but

 2     this is the first time I've been in court with a jury since

 3     March, and it's a good thing for me to be back here conducting

 4     jury trials again.

 5                  I've spent a good chunk of the last 40 years of my

 6     life in courtrooms in different places, the last 28 years

 7     here, and this is going to be different in some ways from the

 8     ways in which we conduct trials.        Please bear with us.        We're

 9     going to do everything we can to make this an experience

10     that's comfortable for you in which you feel safe and in which

11     you can evaluate the evidence that you're going to be hearing

12     over the next few days and that you can render a verdict that

13     is true and honest and fair to the defendant and to the

14     government.

15                  There are going to be some differences.            Some of

16     these are obvious.      Jurors are seated in a different

17     configuration from the way in which we ordinarily have jurors

18     sit, we're all wearing masks, and there will be times in which

19     I may be interacting with the lawyers using a headset like you

20     did during the jury selection process where I will be

21     communicating with the lawyers and they can hear me and I can

22     hear them, but you won't be able to hear what we're saying.

23     In a non-pandemic trial that would be done at sidebar, but we

24     won't have the lawyers come up to sidebar.          So if we do have

25     to speak with them -- if I do have to speak with them on the
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 16 of 81
                                                                            16


 1     headset, just bear with us as you ordinarily would at a

 2     sidebar conference.

 3                  I know you're all carefully following the court

 4     staff's instructions with regard to social distance, and I

 5     would ask you to please follow those instructions throughout

 6     the trial for your safety and the safety of the other members

 7     of the jury.

 8                  Other than that I'm going to try to have this run

 9     very much like a regular trial.

10                  So how's it going to work?       Well, we're going to

11     start, like we do with all trials, with opening statements.

12     So that's going to happen in just a couple of minutes.

13                  The lawyers will have an opportunity -- each side

14     will have an opportunity to speak with you and give you kind

15     of a preview of what they expect the evidence in the case will

16     show.

17                  After we complete the opening statements, the

18     prosecutors will present their evidence through a series of

19     witnesses and exhibits.

20                  The prosecutors will have a chance to ask questions

21     called direct examination of witnesses.          The defense will have

22     an opportunity to cross-examine witnesses.

23                  After the defense is completed, the prosecution

24     will have a brief opportunity to ask redirect questions, and

25     generally speaking we'll be done with those witnesses at that
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 17 of 81
                                                                            17


 1     point.   I don't generally allow multiple rounds of

 2     examination.     I will make exceptions in unusual circumstances.

 3                  We will then proceed one at a time through the

 4     government's witnesses.       And when the government has offered

 5     all of the evidence it wants to offer, the government will

 6     rest its case and the defense will have an opportunity to

 7     present any evidence it chooses to present.

 8                  I want to remind you of something that we talked

 9     about during the jury instructions.         The burden of proof in

10     this case is on the government, as it always is, to prove

11     every element of every charge beyond a reasonable doubt.

12     Unless the government proves the defendant's guilt beyond a

13     reasonable doubt, the defendant must be found not guilty.

14                  The defendant is entitled to a presumption of

15     innocence.     Until and unless the government proves his guilt

16     beyond a reasonable doubt, the defendant remains innocent and

17     you cannot find him guilty unless the government proves guilt

18     beyond a reasonable doubt.

19                  The defendant has no obligation to present any

20     evidence or to testify.       The defendant has a constitutional

21     right to remain silent and you can't -- if the defendant

22     elects not to produce evidence or not to testify, you can't

23     hold that against him in any way.         The government has the

24     burden of proof here, not the defense.

25                  But if the defendant elects to produce any
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 18 of 81
                                                                                18


 1     evidence, it will come in in the same way that the

 2     government's evidence came in.        Each defense witness will

 3     testify, the defense will ask questions, the government will

 4     cross-examine, the defense will have an opportunity to ask

 5     redirect, and that will be the end of those witnesses.

 6                  When the defendant's case is completed, I will give

 7     you jury instructions on the law.         So we're both judges here,

 8     you and I, but we have different roles.          I'm the judge of the

 9     law.    I tell you what the law is that you will apply in

10     deciding this case, and that's my job.

11                  Your job is to find the facts and determine whether

12     the government has proved the defendant's guilt beyond a

13     reasonable doubt given the instructions on the law that I will

14     give you.

15                  Before I give you those instructions, the parties

16     will have an opportunity to make their closing arguments.               So

17     each side will present a closing argument, and the government

18     may have a brief rebuttal argument, and then I'll instruct on

19     the law.    When that's all done, that's when your job of

20     deliberations begins, okay?

21                  So there are some important things to keep in mind

22     here.

23                  First, you need to keep an open mind.          You can't

24     make up your mind about the guilt or innocence of this

25     defendant until you've heard all the evidence and really until
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 19 of 81
                                                                              19


 1     you've heard the arguments, closing arguments, and my

 2     instructions because you won't really know the law that you'll

 3     be applying here until I give it to you at the end of the

 4     case.     So keep an open mind throughout the entire trial, all

 5     right?

 6                  Your verdict in this case has to be based entirely

 7     on what happens here in court.        You will hear testimony from

 8     witnesses, you will receive exhibits, and you will be able to

 9     use your common sense and draw reasonable inferences from that

10     witness testimony and those exhibits.         That's something we

11     call circumstantial evidence.        And you will have to base your

12     verdict on all of that, what happens here in court.

13                  I've reminded you not to go out and expose yourself

14     to any discussions of the case in the media.           I've reminded

15     you not to go out and conduct any kind of investigation about

16     this case or even about what your responsibilities are as

17     jurors.

18                  Everything you need to decide this case will be

19     provided to you here in court, all right?          So please remember

20     those instructions throughout the case.

21                  We'll go for about an hour and a half, usually not

22     much longer than that, and take a break.          We'll take a break

23     at lunch.     We're going to bring your lunch in to you.        You'll

24     have a chance during the break to get outside if you need to

25     take the mask off for a little bit, and we want to make sure
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 20 of 81
                                                                                 20


 1     you have a good time for lunch but we'll probably just take a

 2     one hour break, just get your lunch, the lawyers get their

 3     lunch, and then we move right back in for the afternoon.

 4     We'll take a break in the middle of the afternoon.

 5                  You aren't really allowed to speak out.            So as a

 6     general matter, you have to sit and remain silent during the

 7     proceedings.     But if somebody needs a break for some reason,

 8     you know, you need to use the restroom and you can't wait or

 9     you need something, just raise your hand and I'll ask you if

10     you need to take a break, okay?

11                  I don't have a problem if somebody has a bad back

12     and they want to stand and stretch a little bit, that's fine

13     too.   Feel free to do that.       Just try not to obstruct any

14     other juror's view.

15                  Generally speaking, you will see the exhibits

16     displayed on a screen.       It's possible though that there will

17     be times where an exhibit is being displayed but only the

18     lawyers and the judge and the witness can see it, not you.

19     Don't worry about that because sometimes exhibits are not

20     fully admitted.     Until they're fully admitted, they can't be

21     shown to you.     But if you think you should be seeing something

22     and you're not by chance, again raise your hand.            I'll ask you

23     if there's a concern about that.

24                  That light on there tells me -- if you look on the

25     front of the bench there behind some of you in the very front
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 21 of 81
                                                                                 21


 1     row, it tells that you're seeing what I'm seeing.               So if that

 2     light is on, I know that you should be seeing what I'm seeing.

 3     If it's not on, it's probably because you shouldn't be seeing

 4     the exhibit.     But if you have some concern about that, let me

 5     know.

 6                  You also have notebooks.       I want to tell you about

 7     what your general responsibilities are with respect to

 8     note-taking.

 9                  First of all, you do not have to take any notes,

10     all right, no obligation to take notes whatsoever.               You're

11     free to take notes if you choose, but if you take notes, don't

12     let it detract from your responsibility as a juror.               You need

13     to be watching the witnesses, listening to the witnesses,

14     looking at exhibits.

15                  Your job is not to transcribe what happens in

16     court.     We fortunately have a very highly-trained, skilled

17     person here who will take care of that for us, and you don't

18     need to make a transcript, all right?         So don't get distracted

19     with note-taking.      But if you want to take notes, feel free to

20     do that.

21                  There are a couple of things to keep in mind about

22     notes.     First, no one but you will ever see your notebook.             At

23     the end of every day you're going to put it in an envelope.

24     The envelopes will be collected.        Nobody is going to look at

25     them.    It will be given back to you the next day.             At the end
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 22 of 81
                                                                                  22


 1     of the case your notebooks will be destroyed.           So you can

 2     write what you want in your notebook, but I instruct you, you

 3     can't show your notebook to other people, other jurors.              The

 4     purpose of the notebook is not to help convince other jurors

 5     of something.      It's to help refresh your memory if you find it

 6     helpful in doing so.

 7                  So feel free to take notes if you want.            You don't

 8     have to take notes.        Don't show your notes to anybody else.

 9     Don't read from your notes to anybody during deliberations.

10     We will collect the notes at the end of the day and destroy

11     them at the end of the trial.

12                  So those are some general instructions about how to

13     proceed, and I think unless --

14                  Does counsel need to see me with respect to any

15     additional matters before we go to opening statements?

16                  No.   Okay.    Thank you.    Let's proceed right to

17     opening statements.        The government will go first.

18                  MR. DAVIS:     Good morning.

19                  This is an extortion case.       It's about the

20     defendant, Christopher Cantwell, a white nationalist radio

21     personality in New Hampshire who wanted to get something.

22                  It's about the victim, Benjamin Lambert, known

23     online as Cheddar Mane, who is a Missouri husband and father

24     also involved in white nationalism and who had what the

25     defendant wanted.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 23 of 81
                                                                                23


 1                  And it's about the private threats the defendant

 2     made in writing and the actions he took against the victim and

 3     his family over the course of a few days in June of 2019 all

 4     to get what he wanted.

 5                  So what did the defendant want so badly?           He wanted

 6     the personal information of a third white nationalist who went

 7     by the name Vic Mackey.       The defendant wanted Vic Mackey's

 8     name, address, and identifying information so he could dox Vic

 9     Mackey.    That's D-O-X, dox.

10                  You'll hear a lot about doxing in this trial.

11     Doxing happens when an online person using a pseudonym is

12     outed on the Internet when the actual name, actual address,

13     and actual identifiers of an anonymous social media figure are

14     suddenly revealed for all the world to see.

15                  When a person is doxed, the real world can come

16     crashing down on him.      Particularly when its target has said

17     things that are abhorrent and condemned.          Doxing can wreck a

18     person's reputation, ruin his ability to function in society,

19     causing him to lose his employment and result in threats and

20     even violence from hostile members of the public.

21                  The defendant who knew all of this detested Vic

22     Mackey and he wanted to destroy him by doxing him.              And so

23     when the defendant saw a golden opportunity to extort Ben

24     Lambert, a/k/a Cheddar Mane, in Missouri into giving him Vic

25     Mackey's identifying information, he took it.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 24 of 81
                                                                            24


 1                  The indictment contains three charges or counts.        I

 2     apologize in advance for the coarse language.           All the counts

 3     in the indictment name the defendant and pertain to the same

 4     time period, mid June of 2019, around the Father's Day

 5     weekend.

 6                  Count 1 alleges that the defendant, with the intent

 7     to extort from the victim personal identifying information for

 8     Vic Mackey, transmitted a communication in interstate commerce

 9     containing a threat to injure the victim's wife.

10                  The defendant sent a message through the Telegram

11     app stating:     So if you don't want me to come and fuck your

12     wife in front of your kids, then you should make yourself

13     scarce.    Give me Vic.    It's your only out.

14                  Count 2 charges that the defendant again with

15     intent to extort personal identifying information for Vic

16     Mackey knowingly transmitted in interstate commerce

17     communication containing a threat to injure the victim's

18     reputation and a threat to accuse the victim of a crime by

19     doxing the victim.      Meaning posting photos of the victim and

20     his family and disclosing the victim's home address in

21     Missouri and by reporting the victim as a dangerous and

22     drug-using father to Child Protective Services and to law

23     enforcement.

24                  The final count, Count 3, charges cyberstalking.

25     It says that the defendant with the intent to harass and
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 25 of 81
                                                                             25


 1     intimidate the victim used the telephone and the Internet to

 2     engage in a course of conduct that placed the victim in

 3     reasonable fear of serious bodily injury to his wife and

 4     caused or would be reasonably expected to cause substantial

 5     emotional distress to the victim and his wife.

 6                  The course of conduct included three separate

 7     actions:

 8                  First, the private Telegram messages in which the

 9     defendant threatened to dox the victim, report the victim to

10     Child and Protective Services, and rape the victim's wife.

11                  Second, the defendant actually doxed the victim by

12     posting the victim's address information along with photos of

13     the victim, his wife, and their three small children on the

14     Internet.

15                  And third, telephoning the Child Abuse and Neglect

16     Hotline in Missouri and making a report against him.

17                  So that's the indictment.

18                  The government expects the evidence will show the

19     following:

20                  By the year 2018 Christopher Cantwell was a known

21     media personality in the white nationalist movement.            From his

22     residence in Keene he had a live call-in radio show called

23     Radical Agenda and he was active as a blogger and in various

24     chat groups.

25                  Initially, Mr. Cantwell was on friendly terms with
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 26 of 81
                                                                              26


 1     a far-right Internet chat group called the Bowl Patrol.          The

 2     Bowl Patrol was an association of men who espoused extreme

 3     views.

 4                  Vic Mackey was the founder and the leader of the

 5     Bowl Patrol, and the victim who used the name Cheddar Mane was

 6     a member of the chat group.

 7                  The Bowl Patrol was named after the distinctive

 8     bowl haircut of Dylann Roof, a man who murdered nine people in

 9     2015 in an African American church in Charleston, South

10     Carolina, and was later convicted and sentenced to death.

11                  The Bowl Patrol's product, other than their

12     Internet chats and memes, was the Bowlcast, a series of nine

13     podcasts featuring offensive humor and the endorsement of

14     sexism and racism and anti-Semitism and violence.

15                  On the first Bowlcast in 2018 the defendant was a

16     special guest, and Bowl Patrol members, including the victim

17     in this case, sometimes called into the defendant's radio show

18     and contributed.

19                  But at the end of 2018 relations between the

20     defendant and the Bowl Patrol began to sour.           Bowl Patrol

21     members started making prank calls in to the show in which

22     they imitated voices or made stupid jokes.

23                  In February 2019 someone defaced the defendant's

24     website by posting spam and crude images on it.

25                  The defendant filed a complaint with the FBI's
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 27 of 81
                                                                             27


 1     Internet Crime Complaint Center and identified two Bowl Patrol

 2     members as the culprits, Vic Mackey and another man named

 3     Mosin-Nagant, and the defendant declared on the Internet that

 4     he was going to ruin the Bowl Patrol.         In one post he wrote:

 5     I have dox on several of these Bowl Patrol idiots and I'm

 6     going to start dropping them until they rat-out Vic.

 7                  In the meantime, the defendant came into possession

 8     of some of the victim's personal information, including his

 9     home address in Missouri, as well as photos of the defendant

10     and his wife and the children.

11                  The defendant received the photos and information

12     from his ex-girlfriend, a woman known as Peach, who along with

13     another Bowl Patrol member visited Mr. Lambert at his home in

14     Missouri around Thanksgiving of 2018.         After that visit the

15     defendant stored the materials on his computer until he was

16     ready to use them.

17                  In March of 2019 the defendant overtly threatened

18     the victim with doxing.       In a chat the defendant told Cheddar

19     Mane to, stay the fuck away from me and my platforms or I'll

20     dox your stupid ass.      When you get doxed, it's all because of

21     Vic, remember that, the defendant said.

22                  The defendant definitely got the victim's

23     attention, and after that Cheddar Mane did not contact the

24     defendant.    He also asked his Bowl Patrol associates to do

25     likewise.    The victim did not want to be doxed since no one in
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 28 of 81
                                                                               28


 1     his community knew about his online moniker or his association

 2     with the Bowl Patrol.

 3                  A few months went by with the feud seemingly over

 4     between Cheddar Mane and the defendant, but on June 15, 2019,

 5     an incident happened that changed everything.           The victim,

 6     Cheddar Mane, clicked on a link that someone else posted and

 7     found himself in a chat group where Chris Cantwell was

 8     present.     After a short time the victim left the chat or was

 9     excluded from the chat, but Cantwell had noticed him.

10                  Mr. Cantwell acted immediately.        Over the next 24

11     hours in a series of direct messages to the victim's Telegram

12     account, the defendant sent the private threats described in

13     this indictment.

14                  The defendant's Telegram message, much like a

15     private text message, came in to the victim, the first one, at

16     about 8 o'clock p.m. Central Time on June 15th:           I guess you

17     forgot the lesson which kept you away for a short while, do

18     you need to be reminded, the defendant said.

19                  The victim did not initially respond, but after a

20     half hour the defendant wrote the name of the defendant's

21     street in Missouri -- I'm sorry, the name of the victim's

22     street in Missouri.      That's all he wrote, just the street.

23                  Then the victim did respond:        What are you talking

24     about?     What do you even stand to gain here?        Every time you

25     think someone you think is in the Bowl Patrol talks shit about
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 29 of 81
                                                                                 29


 1     you, a public figure, you threaten to dox me?           I honestly

 2     don't know what I even did.        I followed the link into a group

 3     I didn't even know you were in.        That's what the victim said.

 4                  The victim was trying to be reasonable, but he was

 5     scared and worried about being doxed.         He was so worried that

 6     he wrote drafts of possible replies to the defendant's threat

 7     and he took screenshots of them.

 8                  He sent those screenshots to a mentor of his named

 9     Paul Nehlen and he asked Nehlen for his advice.           He also

10     telephoned Nehlen to discuss the situation and how to respond.

11                  Finally the victim -- the defendant finally replied

12     around 3 o'clock a.m. Central Time on June 16th.            He said:

13     Get a fucking life or I will ruin the one you have.

14                  The victim wrote back that afternoon:          All I can do

15     is just leave you alone and tell other people to do the same,

16     which I have done.      Seriously, man, I couldn't care less about

17     what you're trying to do these days.

18                  The defendant replied the victim was a fucking liar

19     and that he was going to lose everything you have.              The

20     defendant threatened to post a photo after which he said:

21     You're going to start getting unexpected visitors.              And the

22     defendant wrote:     And I don't care if it's you causing the

23     trouble.    You're the one who's going to suffer because you're

24     the one I can get.

25                  Then at 3:47 p.m. on June 16th the defendant
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 30 of 81
                                                                                30


 1     revealed his purpose.       Vic Mackey.    If you want to dox Vic, he

 2     said, he's a better target, but if you give me fake info, then

 3     your wife is going to have trouble sleeping at night until she

 4     leaves you and takes your kids away.         So if you don't want me

 5     to come and fuck your wife in front of your kids, then you

 6     should make yourself scarce.        Give me Vic.    It's your only

 7     out.    And after a pause the defendant wrote:         I guess I'm

 8     going to have to prove my seriousness.

 9                  The victim asked the defendant to show him the

10     picture he had.       The defendant sent it.     It was a photo of the

11     defendant's wife at Christmastime in her kitchen smiling and

12     holding an infant with the defendant's two other small

13     children nearby.       More where that came from, the defendant

14     wrote, and then the defendant added, I bet one of my Incel

15     listeners would love to give her another baby.

16                  Incel is Internet slang for voluntarily celibate

17     men who cannot find a sexual partner.

18                  Next the defendant wrote:       You think the FBI would

19     take issue with an LSD user owning guns around kids?            And he

20     followed up with another photo, this of the victim with strips

21     of cardboard on his tongue.        Give me Vic, the defendant

22     directed.

23                  When the victim still refused to supply Vic

24     Mackey's personal information, the defendant spelled out his

25     plan:    All right.     Since you're obviously not understanding
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 31 of 81
                                                                                 31


 1     the severity of this, I'll do you a favor.          On Tuesday I'm

 2     going to send every episode of Bowlcast along with your

 3     identifying information to whatever the local equivalent of

 4     CPS is in your jurisdiction, but I'm pretty sure once that

 5     visit comes you'll understand that this is serious.             If that

 6     doesn't work, I'll escalate until I get what I want.            Tell Vic

 7     if he gives himself up, he can save your family.            CPS will

 8     visit you soon.

 9                  Although Mr. Lambert, the victim, put up a brave

10     face and he even taunted the defendant, he took the threat

11     seriously and not as a joke.        He lost sleep for a while.

12                  With Paul Nehlen he decided to post the entire

13     threatening exchange after covering up his address and

14     covering up the pictures of his family, but to post that in

15     the Bowl Patrol's chat group so his associates would know

16     exactly what the defendant was doing to him.

17                  And on June 18th the victim even sought the advice

18     of his lawyer asking whether he should contact the county

19     sheriff in case the defendant actually went through with his

20     threat.

21                  In the meantime, the defendant did follow through.

22     On June 17th to the 293 members of the Radical Agenda chat

23     group the defendant doxed the victim just as he had

24     threatened.    He posted for everyone to see two photographs of

25     the victim's wife and children and a photo of the victim and
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 32 of 81
                                                                            32


 1     the address, and then he added as commentary:           That's Cheddar

 2     Mane, a/k/a Cheddy Blac, and tomorrow morning I'm calling CPS

 3     to give them every episode of Bowlcast and inform them that

 4     this acid-dropping fake Nazi is endangering these children

 5     with his behavior.

 6                  The defendant identified the victim's home town and

 7     street saying:     If I could just drive down to that street and

 8     town in Missouri and shoot this idiot, I would, but I can't so

 9     I'll let the law do it.       I think when CPS hears that fucking

10     podcast he hosts, they'll pay his fucking criminal ass a

11     visit.

12                  And the last thing in that doxing:         I hope the CPS

13     workers in Missouri will break every rule and destroy this

14     scumbag's life.

15                  And so the defendant doxed Cheddar Mane and his

16     family all because he wouldn't supply him with Vic Mackey's

17     information so the defendant could dox Vic Mackey.

18                  Later that same day, June 17th, the defendant

19     dialed up the Missouri Child Abuse and Neglect Hotline and

20     made a complaint about the victim.         You'll hear a recording of

21     that call in the trial.

22                  The defendant said that Cheddar Mane was

23     potentially putting the child in danger.          The defendant

24     identified Cheddar Mane, the father of the children, as a Bowl

25     Patrol member and a drug user and offered to send the Missouri
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 33 of 81
                                                                               33


 1     agency all of the Bowlcast recordings.          I think this guy is a

 2     problem and the thing is that what he does to the best of my

 3     understanding is not a criminal act.         I am looking to make

 4     this guy uncomfortable is the truth of the matter.              I think he

 5     is bad for my cause, and so I said what can I do about this,

 6     and so I called you.

 7                  Although it documented the defendant's call, the

 8     Missouri agency determined that the call did not rise to the

 9     level of a report of abuse or neglect.          Ultimately, the agency

10     did not investigate the defendant's complaint.

11                  Two days later on June 19th the defendant (sic)

12     called the victim's (sic) radio show directly:           I just wanted

13     to thank you very much for posting pictures of my wife and --

14     but the defendant immediately cut off the call, gave no

15     explanation for it to his listeners, and moved on as if

16     nothing happened.

17                  After that there were no more communications

18     between the defendant and the victim, Cheddar Mane, Ben

19     Lambert.

20                  The FBI learned about the defendant's threats and

21     extortion in July of 2019.       They interviewed the defendant in

22     September.     The defendant admitted that he had threatened to

23     dox Cheddar and call CPS if Cheddar did not provide Mackey's

24     information.     He also admitted that he had called CPS in

25     Missouri.    He explained that he felt that he did not have
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 34 of 81
                                                                                 34


 1     protection from law enforcement and that he had to take action

 2     himself, but the defendant said nothing about the rape threats

 3     and claimed that he had deleted the chats and not retained any

 4     records of his communications with the victim.

 5                  In a second shorter interview with the FBI in

 6     October of 2019, the defendant was shown screenshots of his

 7     Telegram messages with the victim, and he admitted he sent

 8     them.

 9                  But the defendant knew he had a problem.           He knew

10     he had committed extortion.        In a telephone call with his

11     former girlfriend in December 2019 the defendant explained:

12     The thing that there's liability on is, like I said, give me

13     Vic's information, you know, to prevent me from doing

14     something.

15                  In another call in February of 2020 with a

16     different woman the defendant explained:          What I threatened to

17     do is dox this fucking asshole, and then I end up fucking

18     adding CPS to the fucking mix, and I called CPS and they've

19     got the phone call of that.        So, like, you know, that's a

20     different category of -- you know, it's not legal to do that.

21                  And in another call in March the defendant

22     explained:    You can harm someone's reputation, you can dox

23     them, but if you say give me something in exchange for it,

24     give me something to prevent me from doing that, then that's a

25     crime.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 35 of 81
                                                                              35


 1                  On January 23rd of 2020, the defendant was arrested

 2     at his residence in Keene, and the FBI executed search

 3     warrants.    On several computer devices, including his cell

 4     phone, the FBI found that the defendant had stored records of

 5     his threatening text exchange with the victim as well as the

 6     personal information and photographs of the victim and his

 7     family that he collected.

 8                  That's a summary of the evidence.         You'll hear a

 9     lot of bad language in this trial and you will see and hear

10     images you may find appalling and offensive.

11                  The key will be to focus not on the atmosphere but

12     on the actual charges in the indictment, the actual elements

13     of the offenses, and the actual evidence that proves them.

14                  I'll ask you to use your common sense and your

15     experience, ask yourself whether the evidence is corroborated

16     by other evidence, and listen and read the defendant's own

17     words as he wrote them and spoke them.

18                  I emphasize writing.      The distinctive thing about

19     this crime is it's all written down or recorded.            You will be

20     asked to return again and again to the defendant's written

21     threats on the Telegram message app.         Note that they occurred

22     over the course of many hours with long gaps in between with

23     time to consider and reconsider and write and rewrite and then

24     push send.    What do those writings tell you about the

25     defendant's intent?
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 36 of 81
                                                                               36


 1                  In the end the evidence will prove beyond any

 2     reasonable doubt that the defendant sent a communication

 3     containing a threat to injure the victim's wife with intent to

 4     extort something he wanted to get.         That he also sent a

 5     communication containing a threat to injure the victim's

 6     reputation and accuse him of a crime again with intent to

 7     extort that same thing of value to him.

 8                  And finally, that with intent to harass and

 9     intimidate the victim he engaged in a course of conduct that

10     placed the victim in reasonable fear of serious bodily injury

11     to his wife or caused or would reasonably be expected to cause

12     substantial emotional distress to the victim or his wife.

13                  I'm confident you'll listen carefully and follow

14     the Court's instructions.

15                  At the close of the evidence Ms. Krasinski and I

16     will ask you to return a verdict of guilty as charged.

17                  Thank you.

18                  THE COURT:    Thank you.     We'll hear from the defense

19     now.

20                  Mr. Wolpin.

21                  MR. WOLPIN:    Thank you.

22                  THE COURT:    I need to explain.      We have a little

23     bit of a break here because one of our staff is disinfecting

24     surfaces that someone else will have to touch.           So just bear

25     with us while we do that.       It happens very quickly and
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 37 of 81
                                                                               37


 1     unobtrusively.

 2                  (Podium and microphone are disinfected)

 3                  THE COURT:    Thank you.

 4                  Mr. Wolpin, you can go ahead.

 5                  You'll see us doing that when witnesses get off the

 6     stand as well.     We just want to make sure that any surface

 7     that someone is touching gets disinfected before somebody else

 8     touches it.

 9                  Go ahead.

10                  MR. WOLPIN:    Thank you.

11                  Chris Cantwell wanted to be left alone.            Chris had

12     been pushed, taunted, and harassed for months to make him

13     angry, to wind him up, to provoke a bigger and bolder

14     response.

15                  After asking his harassers to stop, after asking

16     law enforcement to help make it stop, after posting online

17     that he had talked to the FBI to try to make it stop, after

18     months of harassment continued, it did not stop.

19                  Chris responded in kind.       He responded crudely with

20     insults and anger with the only type of language his harasser

21     would understand, but he did not seriously threaten to injure

22     and he did not intend to extort.         His intent was simple.

23     Leave me alone.     Just leave me alone.

24                  Chris Cantwell did not threaten to injure, he did

25     not intend to extort, and he did not cyberstalk.            He is not
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 38 of 81
                                                                                38


 1     guilty.

 2                  Before we get to what happens in this case, I want

 3     to point out the following:        The prosecution has asked you

 4     largely to focus on a tiny snapshot, that June 15th, June 17th

 5     time frame, and then for all kinds of malice on the part of

 6     Chris, a true threat to injure and intent to extort in that

 7     brief window of time.

 8                  But this case is a movie, not a snapshot.          You need

 9     to see, hear, and understand a longer story, a bigger

10     landscape, the men's relationship over months, the language

11     they used with each other and the language they used in

12     public.     To understand Chris's intent, to understand why he

13     felt he had to use the words he used in order to be left

14     alone, you need to see the movie and not the snapshot.

15                  Chris Cantwell, over here in blue, came to Keene,

16     New Hampshire, because of our Live Free or Die motto and our

17     libertarian ideals.      He created a website and hosted an online

18     radio show with callers.       He did so under his own name.       The

19     website was christophercantwell.com.         It was his public

20     platform.     It was his business.     It was how he supported

21     himself.     How he paid the rent.

22                  He operated like a white nationalist shock jock

23     Howard Stern.     That was his thing.      Callers would call in and

24     chat about everything from mainstream conservative politics,

25     Trump, the Democrats, to far-right, far-fringe white
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 39 of 81
                                                                               39


 1     nationalist ideas.

 2                  The show was uncensored.       His callers used crude

 3     and derogatory language.       Chris said outrageous things, used

 4     filthy and sometimes racist language.         He has significant

 5     notoriety because of his show.

 6                  He knows that many will not like him because of

 7     what he has said.      He knows that you may not like him because

 8     of what he has said.      But he says what he says under his own

 9     name.   He doesn't hide behind a mask or fake name or online

10     anonymity.     Chris Cantwell stands in public for better or

11     worse as Christopher Cantwell.

12                  Now, you will also hear from Ben Lambert.          He is

13     the alleged victim in this case, but to Chris he was never Ben

14     Lambert.     To Chris he was Cheddar Mane or Cheddy Blac or some

15     other moniker meant to hide Ben Lambert's true identity.

16                  Ben Lambert was part of a group who hid behind

17     nicknames and labels and characters who called themselves the

18     Bowl Patrol.     As the government explained, the Bowl Patrol

19     honors the hairstyle of their self-chosen saint, the person

20     they idealized, Dylann Roof, the mass murderer of nine black

21     church-goers in South Carolina.

22                  And Cheddar Mane and the Bowl Patrol used

23     disturbing humor and talk and repetition to discuss rape and

24     murder and hate and genocide over and over again.

25                  In the fall of 2018 the Bowl Patrol and Cheddar
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 40 of 81
                                                                               40


 1     Mane developed a new hobby.        The hobby was to troll Chris for

 2     sport.   To push him, enrage him, destroy his show.             Basically

 3     ruin him.

 4                  Chris had a brief relationship with the group

 5     online, but that quickly soured and to the Bowl Patrol Chris

 6     was a phony, a fake, a sellout, and whatever other word they

 7     could come up with.      Not one of them.

 8                  So Cheddar Mane and the Bowl Patrol called Chris's

 9     show incessantly from different phone numbers and different

10     characters to interrupt and to disrupt, and you will hear some

11     of these calls.     You will hear what they said, how angry they

12     made Chris, how Cheddar Mane would laugh and discuss them on

13     his own podcast about how their goal was to really piss him

14     off.

15                  What Cheddar Mane wanted was how far can I push

16     Chris?   How angry can I make him?        How outrageous a reaction

17     can I trigger?

18                  What Chris wanted from Cheddar Mane and the Bowl

19     Patrol was just leave me alone.        Chris tried to make it stop.

20     He contacted phone companies and Internet hosts to try to

21     block their calls so at least they couldn't call in and ruin

22     his show.    He blocked Ben Lambert's phone at one point.           That

23     didn't work.     They didn't leave him alone.

24                  In February 2019 after four months of this, four

25     months, the Bowl Patrol defaced his website with pornography
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 41 of 81
                                                                              41


 1     and violent content and Chris reached a breaking point.

 2     Enough.     He reported his cyber harassers to the FBI in

 3     February.

 4                  What did the FBI do with that report of crimes

 5     against Chris Cantwell?       They did nothing.

 6                  So Chris went online and he said to the world and

 7     he posted on an online post:        I reported the Bowl Patrol to

 8     the FBI for harassing me.       Stop.   Just leave me alone.

 9                  But they didn't stop.      They didn't leave him alone.

10     The Bowl Patrol -- to the Bowl Patrol this only proved that

11     Chris was the worst kind of white nationalist, a snitch, a

12     rat, a federal informant who works with the FBI.

13                  In March, another month later after Chris's plea

14     for help from the FBI, Chris and Cheddar Mane were in an

15     online chat.     Chris told Cheddar Mane in that chat he would

16     release his true identity, his Ben Lambert identity, if he

17     didn't leave him alone.

18                  The online Cheddar Mane calls for mass murder of

19     children, but offline Ben Lambert has a wife and kids.          Online

20     Cheddar Mane jokes about rape and murder.          While offline Ben

21     Lambert hides himself from his wife and family and community.

22                  Chris thinks in March by warning him, not by doing

23     anything, by just saying I could release your identity, he

24     loses power of anonymity.       He would stop.     The harassment

25     would stop.     Leave me alone.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 42 of 81
                                                                                 42


 1                  In June 2019 Cheddar Mane and others from the Bowl

 2     Patrol enter a chat room of Chris's and they started in with

 3     their usual business, but this time instead of being some

 4     other anonymous name Cheddar Mane was Cheddy Blac, and Chris

 5     recognized it was Cheddar Mane once again and so Chris sent

 6     Cheddar Mane a private message, again as the government noted,

 7     referencing the prior time:        Didn't you learn your lesson?      I

 8     told you leave me alone.

 9                  And the two are quickly off and running.

10                  You are going to see the full transcript of that

11     back and forth over two days.        It is ugly and crude.      Both men

12     are trafficking in the type of language that Cheddar Mane and

13     Chris use.

14                  Chris says nasty things about Cheddar Mane's wife.

15     Says:   If you don't want me to come and fuck your wife in

16     front of your kids, then you should make yourself scarce.

17     Make yourself scarce.      Leave me alone.

18                  But it was never a true threat.        It was bluster and

19     exaggeration and mutual linguistic combat.          There was no true

20     threat to injure or rape.       The word rape was never used.

21                  And thus, Chris is certainly not guilty of the

22     first count the government discussed with you.

23                  Now, Cheddar Mane being Cheddar Mane decides at

24     some point to egg Chris on, to wind him up.           He suggests

25     something bad will happen to Chris's ex-girlfriend:             I guess
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 43 of 81
                                                                                  43


 1     you don't care what happens to her.

 2                  And he starts into his usual business:             Ha, ha, ha.

 3     Oh, no.     I'm super scared.    Do your best.     You are hilariously

 4     pathetic.

 5                  And the conversation ends with the capstone, the

 6     Bowl Patrol's favorite piece of humiliation, a naked

 7     photograph of Chris Cantwell -- or in this case a naked

 8     drawing of Chris Cantwell.

 9                  Cheddar Mane knew at the time that this was

10     over-the-top bluster, and he responded in kind because it was

11     not a true threat.      He pushed it along trying, as he had so

12     many times before, to make the pot boil.

13                  And when it was all done, Cheddar Mane did not call

14     the police out of fear for his safety.          He called Chris's live

15     show online to see if he can provoke an on-air dispute for his

16     friends' entertainment.       He does not after the exchange is

17     over forward it to law enforcement.         What did he do with it?

18     He gets ready to post it online within hours.           Again, with the

19     naked picture of Chris over the top of his own family, and

20     within hours this private chat has been posted to the Bowlcast

21     website.     Within days Cheddar Mane is online calling Chris a

22     fed, snitch, nigger, kike.       This was not serious.          This was

23     not a crime.

24                  And Chris, now that Cheddar Mane has made this all

25     public, feels the pressure to follow through.           His outrageous
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 44 of 81
                                                                                 44


 1     insults, his private bluster, begin to reign down on him

 2     again.     If he doesn't called CPS, if he doesn't follow

 3     through, what then?

 4                  So he posts a picture on a website frequented by a

 5     few hundred people, not CNN, not New York Times.            Cheddar

 6     Mane's response online is this is "a pathetic dox."              That's

 7     how he saw it.

 8                  Being egged on and being boxed in, Chris called

 9     CPS.     You're going to hear that call my guess is in a few

10     minutes.     He gave his name.      He gave his address.        He told

11     them who he was.       He says why he's calling.

12                  It wouldn't stop.      Maybe this will work.        Maybe

13     they will leave me alone.

14                  And the storm does temporarily pass at that point

15     between Chris and Cheddar Mane.         A number of months go by,

16     July, August, September.       In any of those months did Cheddar

17     Mane go to the police?       No.    Why would he?   Chris is

18     "hilariously pathetic."

19                  And the two men do not communicate again.            No

20     calls.     No texts.    No chats.    One chapter in what is a long

21     saga between Bowl Patrol and Chris Cantwell.

22                  Child Protective Services doesn't show up at his

23     house and the men move on.

24                  So how do we get here then with a witness list full

25     of FBI agents, with you in court, with Chris in court, if
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 45 of 81
                                                                               45


 1     Cheddar Mane never thought this was such a real thing that he

 2     should go to the police?

 3                  I'll take you back a few months in the story, back

 4     to February when Chris made his complaint to the FBI about

 5     them that they never looked into.

 6                  Chris goes to his local police department in May in

 7     Keene, a detective.      He talks to him.     The Keene detective

 8     helps him get in touch with the FBI.         And in September, seven

 9     months after he asked for help, he showed up to meet with the

10     FBI to in his mind talk about the harassment and cyber crimes

11     that happened to him.

12                  He shows up with no protections, no promises, no

13     lawyer thinking and hoping he'll be treated like anyone else

14     complaining of a crime committed against him.           He knows he's

15     not the most likable person.        He understands that there's a

16     risk that they will not see him as a crime victim, and what he

17     found was the FBI's interest was in prosecuting Chris Cantwell

18     and not investigating the crimes against him.

19                  Chris begins to panic.       He begins to worry and

20     wonder, did I in fact do something illegal in June in that

21     interaction?     He never in a million years thought he made a

22     threat to rape, but what about the Child Protective Service

23     thing?   What about the part about asking for the identity of

24     the Bowl Patrol member?

25                  And so he does what we all do now, the worst idea
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 46 of 81
                                                                               46


 1     we all have, which is to go to the Internet.           Try to figure it

 2     out.   Try to understand what he did.        Try to figure out

 3     whether it's a crime.

 4                  And you'll hear several recordings, as the

 5     government noted, of him talking with his friends, stumbling

 6     and bumbling over statute numbers and legal terms, things he

 7     wasn't even charged with at the time, trying to figure out and

 8     explain what might give him liability.

 9                  The government will call these confessions, but

10     listen carefully.      Consider his fits and starts.        Consider how

11     he tries to piece together some way he might be liable.

12                  So Chris meets with them in September thinking he's

13     going to meet with them about this harassment, but it becomes

14     about the interaction with Cheddar Mane.

15                  And so after the meeting the FBI goes on down to

16     Missouri to meet with Ben Lambert not really to look into

17     Chris's complaint.      The FBI had made a decision.        Its purpose

18     was to get what they needed out of Ben Lambert to prosecute

19     Chris Cantwell.     To get Ben Lambert on board.

20                  They made their interest clear to Ben Lambert right

21     from the beginning.      They are the one that told him this

22     threat was serious, not the other way around.           They told him

23     that the FBI was not "letting this go."

24                  Ben Lambert was presented with a clear and obvious

25     choice.    If you give us what you want, if you say this is
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 47 of 81
                                                                                47


 1     serious, then Cheddar Mane, the FBI said, can go off into

 2     oblivion and disappear.

 3                  The converse was true, too.        If you don't get on

 4     board, they make it very clear we know who you are online.

 5     We've listened to the Bowlcast episodes, we know what you say,

 6     and they hold that over his head.

 7                  To understand what that means -- to understand what

 8     it meant, excuse me, to Ben Lambert to have the FBI hold the

 9     Bowlcast over his head to get his cooperation, you need to

10     understand a little bit about what was on those podcasts.

11                  Ben Lambert will explain that as part of Bowl

12     Patrol they tried to go to the edge of illegality.              That fine

13     line between when something is legal and something is illegal

14     without crossing over it.       But when you repeatedly go to the

15     edge, sometimes you're going to cross that line.

16                  Sometimes, as you will hear, the humor fades away

17     and the true incitement to violence, the true terrorism that

18     is the Bowl Patrol comes out.

19                  He crossed that line, and the FBI told him if he

20     said what they needed him to say, Cheddar Mane could go off

21     into oblivion.     That is how the FBI held Bowl Patrol over his

22     head.

23                  Ben Lambert knows what he said.        He knows what now

24     to say, and he told the FBI what they wanted to hear, and that

25     is now why we're here.       Chris as a criminal defendant.        Ben
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 48 of 81
                                                                                 48


 1     Lambert as an alleged victim.

 2                  Now, you will hear from us just like the government

 3     will approach you at the end and have a further discussion

 4     when we have the Judge's instructions of the law.               At that

 5     time we'll go through in far finer detail the law of the case,

 6     but this is the broader picture.        This is the greater story

 7     you will need to understand to understand that law, to

 8     understand why Chris Cantwell is not guilty.

 9                  What Chris wanted was for Cheddar Mane to leave me

10     alone.   How do you say leave me alone to someone whose entire

11     identity is wrapped up in trolling and violence and threats

12     and harassment?     He said what he said to be left alone.

13                  Chris Cantwell is not guilty.

14                  Thank you.

15                  THE COURT:    Thank you, counsel.

16                  Members of the jury, our first witness, let me

17     verify this, will be testifying by two-way video.

18                  Is that correct?

19                  MR. DAVIS:    Correct, Judge.

20                  THE COURT:    All right.     I think it's a good time

21     for us to take our mid morning break now so we can set up the

22     video testimony and have it ready for you.          So we'll take a

23     short break.

24                  I also -- I have another matter related to this

25     case that I have to attend to, so the break may stretch a
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 49 of 81
                                                                                 49


 1     little longer than I would otherwise like.          I'll try to do it

 2     as quickly as I can.       But in some way trials are like a play

 3     where you go to the theater where you see what's on the stage,

 4     but there's a lot of stuff going on behind the scenes that you

 5     don't necessarily see, and I've got to attend to a lot of

 6     different kinds of things to keep this all moving.              So bear

 7     with me.

 8                  We'll take a break.      I'll get back to you as soon

 9     as I can.    We'll go on and we'll probably go till 12:30 and

10     try to take a hard break at 12:30 for lunch, okay?

11                  Yes, ma'am.

12                  THE JUROR:    I'll need to see the jury clerk.

13                  THE COURT:    I'm sorry?

14                  THE JUROR:    I will need to see the jury clerk.

15                  THE COURT:    You can speak to the court manager

16     here.   All right.      Thank you.

17                  (RECESS)

18                  (IN COURT - NO JURY PRESENT)

19                  THE COURT:    I have two issues.

20                  A juror after hearing opening statements claims to

21     have knowledge about the case and Mr. Cantwell.           I want to

22     bring the juror in, ask her some brief questions, excuse her,

23     ask the parties for their views, and we'll proceed from there.

24                  Does anybody have a problem with that?

25                  MR. LEVIN:    No, your Honor.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 50 of 81
                                                                                 50


 1                  MR. DAVIS:    No.

 2                  THE COURT:    Then I will address the issue of the

 3     member of the public who wants to enter the courthouse without

 4     a mask.

 5                  So if we could bring the juror in and seat her at

 6     the witness stand.

 7                  (Juror enters the courtroom)

 8                  THE COURT:    So good morning, ma'am.

 9                  I want to assure you you've done nothing wrong,

10     everything is fine, and you did exactly the right thing by

11     asking to speak to the case manager.

12                  Could you briefly just tell us here in court what

13     you told the case manager?

14                  THE JUROR:    Okay.    Good morning still.

15                  So when we were in initial jury selection last

16     Tuesday morning we had video conferencing audio that read the

17     defendant's name, and I thought I heard Cantrell.               We only

18     heard it once.

19                  After that we went through jury selection and I did

20     not see the defendant except from finally the back right-hand

21     side of the court or back left-hand side at a diagonal.              I did

22     not recognize him as Chris Cantwell from the incident in

23     Charlottesville, Virginia, my home town, and where I was

24     actually after the event the Emergency Manager for the

25     University of Virginia that developed the AAR evaluating the
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 51 of 81
                                                                            51


 1     events, known associates of those individuals involved in the

 2     murder of Heather Heyer, and subsequently a computer software

 3     program known as Veoci.       It is an incident management and

 4     clearance platform.

 5                  THE COURT:    All right.     So you have prior knowledge

 6     of Mr. Cantwell and his association with the Charlottesville's

 7     incident?

 8                  THE JUROR:    Correct.     And I have concerns that I

 9     would not be truly non-prejudicial towards him that, that I

10     could not be absolutely fair with that prior knowledge and

11     exposure, pretty intimate exposure to --

12                  THE COURT:    Have you discussed your familiarity

13     with Mr. Cantwell with any member of the jury?

14                  THE JUROR:    No.     I have said nothing, nor to family

15     members or anyone knowing I was on jury duty.

16                  THE COURT:    All right.     Thank you, ma'am.

17                  The clerk will take you to step outside for just a

18     moment, and then I'll bring you back in in a second, okay?

19                  THE JUROR:    Okay.

20                  (IN COURT - NO JUROR PRESENT)

21                  THE COURT:    For the person who just called in by

22     video, you're going to be muted in a second and then we'll

23     start you when we're ready to go.

24                  All right.    So this doesn't seem to be a close call

25     to me.   I think we can all agree that the juror should be
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 52 of 81
                                                                              52


 1     excused.

 2                  I'm confident that she has not disclosed any of her

 3     information to any member of the jury.          If anyone would like

 4     me to conduct any further examination, I will, or if anyone

 5     wants to object, I'll hear that, but it seems to me obvious.

 6                  I want to thank her for her service and excuse her.

 7     Does anybody disagree?

 8                  MR. LEVIN:    No, your Honor.

 9                  MR. DAVIS:    No.

10                  THE COURT:    All right.     Thank you.

11                  Can we bring the juror back in.

12                  (IN COURT - JUROR PRESENT)

13                  THE COURT:    All right, ma'am.      I'm sorry to have

14     inconvenienced you.       You did exactly the right thing.

15                  It's a challenge when you want to select a jury

16     that doesn't know anything about something like

17     Charlottesville but also making sure that those that do can

18     associate the person with this case.         We didn't succeed

19     perfectly with you, and that's more on us than it is on you.

20     You've done exactly what you should do.          You disclosed.

21                  We do not want to have people on the jury who are

22     familiar with Mr. Cantwell's past association with

23     Charlottesville, so I'm going to have to excuse you from

24     service.

25                  Thank you again, and you're done.         You're released
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 53 of 81
                                                                              53


 1     from your oath and you can do whatever you want with respect

 2     to the trial.

 3                  Do you have anything in the jury room?

 4                  THE JUROR:    No.

 5                  THE COURT:    You've got everything with you?      Good.

 6                  Sorry.    I won't even allow you to go back in and

 7     say anything to anybody.

 8                  The clerk will help you out, and we'll get going

 9     with the trial.

10                  Thank you for your service.

11                  THE JUROR:    Thank you all and good luck.

12                  (IN COURT - NO JUROR PRESENT)

13                  THE COURT:    All right.     Be seated again.

14                  So now let me take up the issue of the member of

15     the public that would like to be admitted to the court without

16     a mask.

17                  I've asked the member of the public who wants

18     admission without a mask to submit a written request.           He's

19     done so.    You have a copy of it.      He's someone who's on the

20     defense list of people to be brought into the courtroom, so

21     I'll hear from the defendant first.

22                  What, if anything, do you want to say to me with

23     respect to this particular issue?

24                  MR. WOLPIN:    From our perspective ideally this

25     person could come in and witness the trial.           As the Court
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 54 of 81
                                                                              54


 1     noted, he is on Mr. Cantwell's list of three individuals he

 2     asked to be here as a support person in this case.

 3                  I understand maybe it's somewhat lacking in detail

 4     as to what the medical condition would be that would allow the

 5     Court to make the necessary finding.

 6                  THE COURT:    Yeah, the chief deputy clerk told me

 7     that he refused to provide any additional detail regarding his

 8     medical condition.

 9                  MR. WOLPIN:    Ultimately -- I mean, I guess I'll see

10     what the government's position is and what the Court says.             I

11     mean, we would like to find a way for him to be admitted but

12     understand the Court has authority to make certain rules and

13     requirements.

14                  THE COURT:    All right.     Thank you.    I appreciate

15     that.

16                  The government's position?       Do you have a view?

17                  MR. DAVIS:    Judge, I guess we oppose the motion.

18                  The court has safety rules that should be followed

19     and applied, and I think the Court has the right under the

20     circumstances of the pandemic to enforce those.

21                  The only thing I can think of is, if it were

22     readily doable, to set up a private room where the video feed

23     that is going to the -- you know, there could be essentially a

24     different room for overflow viewing that would just have this

25     petitioner sitting in it.       And if he would be willing to wear
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 55 of 81
                                                                                 55


 1     a mask entering the courtroom, courthouse, going all the way

 2     through the public areas and then be seated there, he could

 3     take off his mask sitting alone in his room.           I don't think we

 4     would object to that, but I don't know that that's feasible at

 5     all and it hasn't been raised ahead of time so the motion as

 6     has been made we oppose.

 7                  THE COURT:    All right.     So let me just lay a little

 8     groundwork here and explain my ruling.

 9                  So as the parties know, we're among the first

10     federal courts in the country to resume holding jury trials

11     during the pandemic.      We've done that after very careful

12     evaluation of risks and benefits.         We're mindful of the -- our

13     defendants who are charged with crimes have a right to a

14     speedy trial.     The public has a right to have criminal charges

15     heard against people who have been charged.           We want to have

16     trials as soon as we can hold them safely.

17                  Developing a mitigation plan for conducting trials

18     was central to the work that we've done in preparation for the

19     trial we're holding here today.         I can't tell you how many

20     hundreds of hours have gone into the preparation of our

21     mitigation plan.     We have consulted with an expert.          We have

22     made physical changes to the courtroom.          We have tried to

23     acquaint ourselves with the most recent information regarding

24     how COVID-19 is spread.       And I have to say that mask wearing

25     is one of the central aspects of our mitigation plan and we
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 56 of 81
                                                                           56


 1     simply cannot lightly deviate from that aspect of the

 2     mitigation plan.

 3                  Now, Mr. Cantwell has a right to a public trial.

 4     The general public has a constitutional interest in public

 5     trials that have to be respected.         I would not do anything

 6     lightly to interfere with the ability of the public to attend

 7     these proceedings.      We have made space in this courtroom for

 8     as many members of the public as we can safely accommodate.

 9     We have an overflow courtroom where people who might want to

10     attend can observe the proceedings through live streaming.

11                  We cannot allow someone without a mask into the

12     courtroom here or the overflow courtroom without endangering

13     the safety of the people who are required to be here and who

14     want to be here.

15                  And so I recognize that there is an important

16     constitutional right of access.        I also note that this member

17     of the public claims to be a minister and that mask wearing is

18     inconsistent with his religious views.          And clearly there are

19     First Amendment rights that people have that need to be

20     respected even when they come into the courthouse, and I'm

21     mindful of those rights, but neither the right of public

22     access to a trial nor any free expression rights a member of

23     the public may have are absolute.

24                  I simply do not believe that under these

25     circumstances I can accommodate this person's request by
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 57 of 81
                                                                               57


 1     allowing him into the courthouse without a mask.

 2                  I also note that although he was requested to

 3     explain his medical condition so that I could evaluate it and

 4     to the extent to which it supported his claim that he couldn't

 5     wear a mask, he's refused to do that.         He also has provided me

 6     with no supporting information regarding his religious views,

 7     so I'm really in no position to evaluate those either.            But

 8     even if he provided that information, I have to be very

 9     cautious about granting any exceptions to mask wearing.            We

10     have been open to considering limited exceptions for people

11     who are actually testifying while they're actually testifying

12     or lawyers who are questioning while they're questioning,

13     we've considered those kinds of issues, but we have to

14     strictly limit that if we allow them at all.

15                  So I simply don't believe at the present time

16     there's any way that I can accommodate his request, and I

17     don't believe he has sufficiently documented it or justified

18     it.

19                  Now, Mr. Davis, you present an interesting

20     solution.    If he wears a mask to come into the courthouse and

21     we can arrange a separate room for him to take a stream, I

22     don't know how feasible that would be.          I would have to

23     evaluate it with my staff.       I'm certainly not in a position to

24     do it now.    I'm willing to consult with them about it.          And

25     we'll take the member of the public's name and contact
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 58 of 81
                                                                               58


 1     information and if we can feasibly arrange something like that

 2     without compromising public safety, I'm willing to consider

 3     that, but that's something we haven't built into our plan and

 4     I would need to investigate.

 5                  He can't go into the overflow courtroom because

 6     there are other members of the public that might wind up in

 7     there, and I can't allow him to put them at risk because he

 8     doesn't have the ability or doesn't want to wear a mask.

 9                  So I'm going to deny the person's request at this

10     moment.    I'm going to ask the chief deputy clerk to take the

11     contact information for the individual.          I will consult with

12     my staff about whether it is possible to consider the

13     request -- the suggestion that Mr. Davis has made.              And if it

14     is, we'll contact him and try to set it up, but that too would

15     require me to very carefully analyze the safety implications

16     of that kind of practice, because we really require members of

17     the public who come into our building to be wearing masks at

18     all times when they're in public spaces and all of our staff

19     does when they enter into public spaces as well.

20                  So I'm willing to consider that, but I can't do it

21     now and I don't want to delay the trial further.

22                  So I would instruct the chief deputy clerk to tell

23     the witness I've heard his request.         I've reviewed it with

24     counsel and with the defendant present.          I've denied the

25     request.    I'm evaluating whether there's any alternative that
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 59 of 81
                                                                               59


 1     we can provide him that is consistent with our need to protect

 2     public safety.     And if we should decide there is a way to

 3     accommodate him, I will have you notify him.           And if not, he

 4     simply has to take the ruling and decide what if any action he

 5     wants to take next, okay?

 6                  All right.    Thank you.

 7                  Are we ready to bring the jury in?         I propose to

 8     say nothing to the jury about the juror who has left.

 9                  Does anybody want me to say anything?

10                  MR. DAVIS:    No.

11                  MR. WOLPIN:    (Nods negatively.)

12                  THE COURT:    No?   Okay.    Thank you.

13                  (IN COURT - JURY PRESENT)

14                  THE COURT:    All right.     Our first witness is going

15     to be testifying by video.       You should be able to see the

16     witness testifying and hear the witness testifying.

17                  The witness will be under oath and you may consider

18     the witness's testimony in the same way you would consider any

19     other evidence presented live from the witness stand here in

20     court.

21                  So this is a sworn witness testifying in the same

22     way the witness would testify in court and you can consider

23     that testimony in the same way you would consider the

24     testimony of any other witness.

25                  If you're ready to proceed, the clerk should
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 60 of 81
                                                                            60


 1     administer an oath and we will proceed with the direct

 2     examination.

 3                                    SARAH SMITH

 4                 having been duly sworn, testified as follows:

 5                   THE CLERK:     Would you please state your name and

 6     spell your last name for the record?

 7                   THE WITNESS:     Sarah Smith, S-M-I-T-H.

 8                   THE CLERK:     Thank you.   You may be seated.

 9                   THE COURT:     All right.   Did I see -- is our IT

10     person here, Mr. Chiavaras?

11                   THE CLERK:     He just stepped out.

12                   THE COURT:     Would you grab him a second?

13                   I'm just wondering if there's a way to display the

14     witness's box on a full screen rather than counsel.

15                   All right.     You can proceed, Mr. Davis, and we'll

16     see.   It would be preferable if I could get the witness up on

17     a full screen image rather than a split screen.

18                                DIRECT EXAMINATION

19     BY MR. DAVIS:

20            Q.     How are you employed?

21            A.     I'm the Deputy Director of the Missouri Children's

22     Division.

23            Q.     And are you in the Missouri Department of Social

24     Services?

25            A.     I am.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 61 of 81
                                                                              61


 1           Q.     And would you summarize briefly, please, your

 2     experience working for Department of Social Services in

 3     Missouri?

 4           A.     I've worked with the Department of Social Services

 5     Children's Division since April of 2006.          I did investigations

 6     and then also out-of-home investigations, worked at the

 7     hotline, which is our centralized unit for the state of

 8     Missouri.    I was also a unit manager of the hotline and have

 9     been a Deputy Director with Children's Division since January

10     of 2020.

11                  THE COURT:    Excuse me, ma'am.      This is the judge.

12                  I can't see well enough to know.         Is there a

13     microphone in front of you or is it a remote mic?

14                  Now I'm not hearing you at all.        Ma'am, can you

15     speak again, please?

16                  All right.    I think what we need to do is take

17     another break and see if we can set this up so it's working.

18                  MR. DAVIS:    Are you on mute, Ms. Smith?

19                  MR. LEVIN:    Your Honor, we just wanted to renew our

20     oral motion to exclude this witness.

21                  THE COURT:    The one you made previously?

22                  MR. LEVIN:    Yes.

23                  THE COURT:    And the same grounds you identified for

24     me previously?

25                  MR. LEVIN:    Yes.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 62 of 81
                                                                                62


 1                  THE COURT:    Your objection is noted and preserved

 2     for the record.

 3                  MR. LEVIN:    Thank you.

 4                  THE COURT:    All right.     I think we need -- the

 5     screen is frozen and we need to take a break.           I'll remain in

 6     the courtroom and bring you back in as soon as I can.

 7                  (IN COURT - NO JURY PRESENT)

 8                  (IN COURT - JURY PRESENT)

 9                  THE COURT:    Sorry about that, folks.       I wanted you

10     to be able to see the witness better by having her on the full

11     screen, and then we had a problem with our audio system.            We

12     had to reboot it.      I think we're ready to go now.

13                  I would ask the witness to please speak loudly.

14                  Mr. Davis, go ahead.

15                  MR. DAVIS:    Shall I start again, your Honor?

16                  THE COURT:    Please feel free.

17           Q.     How are you employed?

18           A.     I'm the Deputy Director with Children's Division

19     within the Missouri Department of Social Services.

20                  THE COURT:    Hang on a second.

21                  MR. LEVIN:    I don't believe the witness can see the

22     attorney.    That's the only thing I want to point out on the

23     screen.

24                  THE COURT:    All right.     Let me ask the witness.

25                  What do you see on your screen, ma'am?
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 63 of 81
                                                                         63


 1                  THE WITNESS:     You, your Honor.

 2                  THE COURT:     Me.   Okay.

 3                  Could we switch the view to the counsel?

 4                  Good.     I think we're good to go.

 5                  Thank you, Mr. Levin.

 6             Q.   How long have you worked, Ms. Smith, for the

 7     Missouri Department of Social Service?

 8             A.   Since 2006.

 9             Q.   Sorry?

10             A.   Since 2006.

11             Q.   2006?

12             A.   Yes.

13                  THE COURT:     Just shout out your answers, ma'am,

14     okay?

15                  THE WITNESS:     Okay.

16             Q.   And when did you become a supervisor?

17             A.   I've been with the Children's Division since 2006

18     as an investigator, then a supervisor in 2008, and then after

19     that a unit manager, and then I've been Deputy Director of

20     Children's Division since January 2020.

21             Q.   And would you briefly summarize, please, your

22     duties of Deputy Director of Children's Division?

23             A.   Yes.     My duties entail everything on the front end

24     of the child welfare system, so before a child comes into

25     care.    That would include the Child Abuse and Neglect Hotline,
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 64 of 81
                                                                              64


 1     investigations, and family-centered services that we offer.

 2            Q.    Okay.    And do your duties include the hotline that

 3     the Missouri department runs for child abuse and neglect?

 4            A.    That's correct.

 5            Q.    All right.    I have a few questions about the

 6     specific recording in this case.

 7                  Are you familiar with a recorded telephone call

 8     from Christopher Cantwell to the Missouri Child Abuse and

 9     Neglect Hotline that occurred on June 17th of 2019?

10            A.    I am.

11            Q.    All right.    And do you recall approximately when

12     you became aware of that call?

13            A.    It was the fall of 2019, probably October, when I

14     was contacted by the FBI.

15            Q.    All right.    And did you play a role in actually

16     finding that recording in archives and providing it to the

17     FBI?

18            A.    I did.

19            Q.    And did you find it and send it to FBI?

20            A.    Yes.

21            Q.    And did you listen to the call?        Are you familiar

22     with it?

23            A.    I have listened to it since then.         I did not listen

24     to it prior to providing it to the FBI.

25            Q.    Okay.    Now, just a few questions about how calls
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 65 of 81
                                                                             65


 1     are categorized.     When someone calls in and makes a report to

 2     the Child Abuse and Neglect Hotline in Missouri, what are the

 3     basic ways the call that be categorized?

 4             A.   The calls that are received at the Missouri Child

 5     Abuse and Neglect Hotline can be sent out to the field as an

 6     investigation or an assessment or screened out as a documented

 7     call.

 8             Q.   All right.

 9             A.   There are also referrals that we would send out

10     that do not meet the criteria for a --

11             Q.   Speak a little more slowly, Ms. Smith.             The

12     criteria at the end, what did you say?

13             A.   A referral.

14             Q.   Okay.

15             A.   It would either be a report or a referral or a

16     documented call.     Those are our three categories.

17             Q.   Okay.   Now a report did you say can be either an

18     investigation or an assessment?

19             A.   That's correct.

20             Q.   And is an investigation or assessment the highest

21     level of reports that come in to child abuse and neglect?

22             A.   An investigation would be the highest report that

23     would come into the hotline in Missouri.

24             Q.   Okay.   In investigations -- once a call is treated

25     as an investigation, what role does law enforcement have?
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 66 of 81
                                                                         66


 1           A.     Sure.   In Missouri state statute requires law

 2     enforcement to co-investigate all investigations.

 3           Q.     Okay.   So when you say co-investigate, does that

 4     mean your agency notifies law enforcement and invites them to

 5     participate in the investigation?

 6           A.     That's correct.

 7           Q.     Okay.   And what's the difference between an

 8     investigation and an assessment?

 9           A.     An investigation is typically something that would

10     be criminal in nature, and then an assessment is more

11     something that the family receives in services.

12           Q.     Okay.   So an assessment is about basically finding

13     services that could help the child in the situation?

14           A.     That's correct.

15           Q.     All right.    Now, when you do either an

16     investigation or an assessment, to what extent is a

17     walk-through of the home required?

18           A.     Sure.   Our policy requires that a walk-through of

19     the home is done to ensure that it's safe for the child and

20     children on every report.       So that would include an

21     investigation or an assessment.

22           Q.     All right.    And how soon does a walk-through occur

23     after a report is received?

24           A.     Typically within 72 hours of the report being

25     received a walk-through is completed.         Depending on the
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 67 of 81
                                                                                67


 1     allegations, it could be within the first three hours of

 2     receiving a report.       It depends on the specific circumstances.

 3           Q.     And when a walk-through occurs, what actually

 4     happens?

 5           A.     An investigator would go to the home with law

 6     enforcement if there is an investigation or without law

 7     enforcement potentially for an assessment.

 8                  THE COURT:    Excuse me, ma'am.      This is the judge

 9     again.

10                  We're having a little trouble hearing everything

11     you say.    So I'm going to ask you to speak a little slower

12     because you tend to go quickly.        It's common for people

13     testifying to move quickly, but I would ask you to try to

14     speak slower.     I would ask you to try to speak as loudly as

15     you can.    Even if it seems a little unnatural for you, to

16     shout out your answers.       And particularly at the end of your

17     answers you tend to trail off a little bit, and that's when we

18     have the most difficulty hearing you.         All right?        So just try

19     to bear in mind those things.

20                  Counsel, could you put the question to the witness

21     again?

22           Q.     What actually occurs on a walk-through?

23           A.     On a walk-through of the home the Children's

24     Division usually arrives at the home and ensures that it's a

25     safe environment for children.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 68 of 81
                                                                        68


 1           Q.     And does law enforcement also participate in a

 2     walk-through if law enforcement is co-investigating?

 3           A.     Yes, they do.

 4           Q.     All right.    And to what extent is the parent

 5     notified that the walk-through is going to occur?

 6           A.     Children's Division wants to make sure that the

 7     home is safe whenever we arrive, and so we typically do not

 8     give notice that we're coming to the home.

 9           Q.     All right.    So you show up without notice?

10           A.     Correct.

11           Q.     All right.    Now, when the Children's Division does

12     an investigation or an assessment, to what extent do you

13     interview children?

14                  THE DEFENDANT:     We're required to interview

15     children on each investigation or report and make contact and

16     ensure that they're safe, and so we do that typically outside

17     of the home setting if we can in a safe environment.

18           Q.     And does that sometimes require interviews of

19     children in schools?

20           A.     Yes, it does.

21           Q.     All right.    Now, do you sometimes -- as part of

22     reports to Child Abuse and Neglect Hotline, do you receive

23     complaints that a parent is a drug user?

24           A.     Yes, we do.

25           Q.     And how are those reports handled in terms of
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 69 of 81
                                                                              69


 1     investigation or assessment?

 2           A.     When a Children's Service worker at the hotline is

 3     screening the call, they really look at the impact to the

 4     child from parental drug use, look and see how often a parent

 5     may or may not be using, if they're using around the child or

 6     children, and if there are any impacts.

 7           Q.     Okay.    Do you also evaluate the potential impact of

 8     firearms in the home in addition to drugs?

 9           A.     Yes.    On each report or referral that we send out

10     there's a closing script that asks about potentially dangerous

11     weapons, drugs, animals around the home since our worker will

12     be responding to the home.

13           Q.     All right.    Now, if the Children's Division has a

14     concern that a child is not safe in the home, can you request

15     removal of the child?

16           A.     Yes.

17           Q.     And how does that work?       Briefly.

18           A.     In Missouri Children's Division cannot take custody

19     of a child.    We would request that from the juvenile office

20     and they would contact the court.         So the juvenile office, law

21     enforcement, or a physician can take custody in the state of

22     Missouri.

23           Q.     And when a child is removed from the home, what are

24     the restrictions on the parent, including the right to visit?

25           A.     That's a case-by-case basis.        A team decides that
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 70 of 81
                                                                             70


 1     made up of the juvenile office, the courts, and they would

 2     evaluate the safety factors and then they would set up

 3     visitation for a family depending on what the specific

 4     allegations are.

 5           Q.     Okay.    And as of right now in Missouri,

 6     approximately how many children are in care and have been

 7     removed from their homes?

 8           A.     In Missouri it's approximately 13,000 children.

 9           Q.     And all of those have been the subject of court

10     involved removal?

11           A.     Yes.

12           Q.     Okay.    Is there also something called a Missouri

13     Central Registry?

14           A.     Yes.

15           Q.     Can you explain what that is and how that can

16     become involved with a report to the child and abuse -- Child

17     Abuse and Neglect Hotline?

18           A.     The Missouri Central Registry is something that an

19     alleged perpetrator's name goes on when an investigation is

20     substantiated.       Central Registry checks are conducted for

21     those that want to work or volunteer around children.           And

22     once their name goes on and they've exhausted their appeal

23     process, it remains on indefinitely.

24           Q.     And when you say the name remains on the Missouri

25     Central Registry indefinitely, do you mean for life?
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 71 of 81
                                                                         71


 1           A.     I do.

 2           Q.     And is there an appeal process or a way for a

 3     parent to get his or her name removed from the Missouri

 4     Central Registry?

 5           A.     They can.

 6           Q.     Can you explain briefly how they can do that?

 7           A.     Within the first 30 or 60 days of receiving notice

 8     of a report that has been substantiated the alleged

 9     perpetrator can either appeal directly to the circuit court or

10     select an administrative review through the division.

11           Q.     Okay.   And can the division also refer complaints

12     directly to prosecutor's offices for consideration for

13     criminal prosecution?

14           A.     Yes.    It's our policy that any substantiated report

15     is sent over to the prosecuting attorney's office.

16           Q.     Okay.   So referring back to the call from Mr.

17     Cantwell to the Child Abuse and Neglect Hotline on June 17th

18     of 2019, how was that call categorized?

19           A.     That call was classified as a documented call.

20           Q.     And again, what does that mean?

21           A.     It was not referred to field staff for follow up.

22           Q.     And why was it not referred to field staff for

23     follow up, briefly?

24           A.     Whenever the person that was screening the call

25     reviewed the allegations, there was not a known impact to the
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 72 of 81
                                                                            72


 1     child or children involved.

 2           Q.     Do you have to have a known alleged impact to the

 3     child to actually get action from the division?

 4           A.     Typically that's something that we would look for.

 5           Q.     Okay.   And do you -- as the deputy director, do you

 6     agree with how this particular call was handled?            Was it

 7     handled in accordance with your criteria?

 8           A.     Yes, I agree with the classification.

 9           Q.     Okay.

10                  MR. DAVIS:     If I may have just a moment.

11                  (Attorney Davis confers with Attorney Krasinski)

12                  MR. DAVIS:     No further questions.

13                  Thank you, Ms. Smith.

14                  THE COURT:     Thank you.

15                  Cross-examination.

16                  Again, we just need to take a brief moment to

17     disinfect the questioning area.

18                  Oh, are you going to go from the back?

19                  MR. LEVIN:     As long as she can see me.

20                  THE COURT:     All right.

21                  Ma'am, can you see the defense lawyer who is

22     standing in the back?

23                  THE WITNESS:     I can, your Honor.

24                  THE COURT:     All right.    He can question from the

25     back then.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 73 of 81
                                                                       73


 1                                CROSS-EXAMINATION

 2     BY MR. LEVIN:

 3           Q.     Good morning, Ms. Smith.

 4           A.     Good morning.

 5           Q.     So you are familiar with the call that Mr. Davis

 6     was questioning you about; is that right?

 7           A.     Yes.

 8           Q.     And you're familiar with what actions, if any, were

 9     taken following the call?

10           A.     Yes.

11           Q.     And you agree that this was recorded as a

12     documented call; is that right?

13           A.     That is correct, sir.

14           Q.     It did not rise to the level of a report?

15           A.     That's correct.

16           Q.     And it wasn't a referral either?

17           A.     Correct.

18           Q.     And that determination was actually made while the

19     caller was on the line; is that right?

20           A.     Yes, sir.    The majority of calls that are screened

21     in the Missouri hotline the decision is made while they're on

22     the call.

23           Q.     The person who answers the call spoke to his or her

24     supervisor and indicated to the caller that the call would be

25     documented but that no further action would be taken?
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 74 of 81
                                                                           74


 1           A.     That's correct.     That's what I heard on that call

 2     as well.

 3           Q.     Now, it's quite common obviously for this hotline

 4     to get complaints; is that right?

 5           A.     Yes.

 6           Q.     That's what the hotline is set up for?

 7           A.     Yes.

 8           Q.     To get reports of abuse to elders and children?

 9           A.     Just children, sir.

10           Q.     Okay.   So -- but is the -- the hotline -- when the

11     person answers the hotline, do they say child abuse hotline or

12     do they say child/elder abuse hotline?

13           A.     Missouri Child Abuse and Neglect Hotline is

14     typically how they would answer the phone.

15           Q.     So it's just for children?

16           A.     Yes, sir.

17           Q.     And those calls come in from anonymous people at

18     times?

19           A.     Yes.    If someone is not a mandated reporter, then

20     they can report anonymously.

21           Q.     So there are anonymous calls that are made?

22           A.     Yes.

23           Q.     There are also calls that are not anonymous that

24     are made by mandated reporters?

25           A.     Correct.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 75 of 81
                                                                       75


 1           Q.     And those would be teachers and doctors and people

 2     who are mandated by law to report child abuse when they come

 3     across it in their professional lives or even in their

 4     personal lives?

 5           A.     That's correct, sir.

 6           Q.     And then there are citizens that aren't mandated

 7     reporters who also call the hotline and give their names and

 8     addresses and telephone numbers in connection with their

 9     complaint; is that right?

10           A.     That's correct.

11           Q.     In this case you listened to the call?

12           A.     Yes.

13           Q.     Does the caller identify himself?

14           A.     Mr. Cantwell did identify himself.

15           Q.     Did he give his name?

16           A.     Yes.

17           Q.     And his telephone number and address?

18           A.     I believe so.

19           Q.     And did he give information about children that he

20     thought might be in danger?

21           A.     He did.

22           Q.     Did he indicate that those children might be

23     exposed to drugs?

24           A.     He did.

25           Q.     Might be exposed to violent ideology?
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 76 of 81
                                                                         76


 1            A.    He did.

 2            Q.    And you don't have any information that any of the

 3     information that Mr. Cantwell left on -- or left with the

 4     person who answered the hotline was false or untruthful in any

 5     way?

 6            A.    No, sir.

 7            Q.    Your agency didn't refer him to law enforcement,

 8     for example, for making false or untrue reports?

 9            A.    We did not further that information to law

10     enforcement.

11            Q.    Now, you indicated that it didn't again rise to the

12     level of a report.      So nothing was done in response to this

13     call; is that right?

14            A.    Not from the Children's Division.         No, sir.

15            Q.    There was no further investigation of the

16     allegation?

17            A.    Not from Children's Division.

18            Q.    No home visit?

19            A.    No, not from Children's Division.

20            Q.    No phone call?

21            A.    Not from Children's Division, sir.

22            Q.    No referral to any other agency?

23            A.    Not from the division.

24            Q.    Now, you indicate -- you keep saying not from the

25     division.     Are you aware of any other follow up that was done
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 77 of 81
                                                                            77


 1     by anyone else with regard to this?

 2           A.     I think I recall hearing in the recording Mr.

 3     Cantwell had mentioned contacting the FBI with concerns, but

 4     besides that I'm not aware.

 5           Q.     But the Children's Division didn't do anything to

 6     follow up on that?

 7           A.     The Children's Division did not follow up on the

 8     allegations.

 9           Q.     Mr. Cantwell offered more information; is that

10     right?

11           A.     That is correct.

12           Q.     And there was no follow up with regard to that?

13           A.     The hotline in Missouri does not receive -- the

14     camera is -- okay.

15                  I mean, the Children's Division hotline typically

16     does not receive evidence.       Once the allegations are screened,

17     that information is then provided to the field.           So if we

18     would have alerted that call to the field, then we would have

19     encouraged Mr. Cantwell to contact the investigator on the

20     case to share those files that he referenced.

21           Q.     Now, was -- to the best of your knowledge, Mr.

22     Cantwell didn't insist on an investigation; is that right?

23           A.     That's correct.

24           Q.     He was cordial with the person who answered the

25     phone?
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 78 of 81
                                                                         78


 1           A.     He was.

 2           Q.     He didn't mention the name Vic Mackey, did he?

 3           A.     Not that I recall.

 4           Q.     He didn't mention demanding something of value?

 5           A.     Not that I recall.

 6                  MR. LEVIN:    Thank you very much.

 7                  THE COURT:    Redirect?

 8                  MR. DAVIS:    Briefly, your Honor.

 9                               REDIRECT EXAMINATION

10     BY MR. DAVIS:

11           Q.     Ms. Smith, I think you said that the call was not

12     referred to harassment; is that right?

13           A.     That's correct.

14           Q.     Is there something called -- or something that the

15     division recognizes as harassment that can be related to a

16     call to the Child Abuse and Neglect Hotline?

17           A.     If the person that is screening the call feels that

18     the allegations are being made maliciously, we do have a

19     script that is read that mentions that that person could be

20     charged with a Class A misdemeanor.

21           Q.     So a malicious report in Missouri is actually a

22     crime; is that right?

23           A.     That's correct.

24           Q.     All right.    But that referral was not made here?

25           A.     Correct.
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 79 of 81
                                                                                 79


 1                  MR. DAVIS:     All right.    Nothing further.      Thank

 2     you.

 3                  THE COURT:     Anything else from you?

 4                  MR. LEVIN:     No, your Honor.

 5                  THE COURT:     Thank you.

 6                  Ma'am, thank you for your help here.         You're

 7     excused.

 8                  We can terminate the video link at this time and

 9     you can call your next witness.

10                  THE WITNESS:     Thank you, your Honor.

11                  MR. DAVIS:     Your Honor, at this time the government

12     moves to admit Exhibit 103 and play Exhibit 103 with Exhibit

13     103A, which is the transcript.        This is the actual call.

14                  THE COURT:     All right.    Subject to your original

15     objection to the witness's last testimony, do you have any

16     other objection?

17                  MR. LEVIN:     No, your Honor.

18                  THE COURT:     All right.    So it will be admitted.

19     The defendant's previous objection expressed outside of court

20     is preserved.     Otherwise, there's no other objection.           It's

21     admitted and it may be played.

22                  MR. DAVIS:     Thank you.

23                  (Government's Exhibit No. 103 Admitted)

24                  (Government's Exhibit No. 103 played)

25                  THE COURT:     All right.    What's your next witness?
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 80 of 81
                                                                            80


 1                  MR. DAVIS:    The next witness is Shayne Tongbua of

 2     FBI and will be a lengthy witness, your Honor.

 3                  THE COURT:    All right.     Let's take our lunch break.

 4                  Let me ask my case managers.        We have lunch.   Would

 5     it already have arrived?

 6                  THE CLERK:    Yes.

 7                  THE COURT:    Is it reasonable to think we could do

 8     the jury lunch break in 45 minutes rather than an hour?

 9                  THE CLERK:    I would assume so, your Honor, yes.

10                  THE COURT:    All right.

11                  Can the lawyers get their lunch and be back here in

12     45 minutes?    Okay.    Let's try to get going again at 1:15,

13     okay?

14                  We'll take a break until 1:15, members of the jury.

15                  (RECESS)

16

17

18

19

20

21

22

23

24

25
     Case 1:20-cr-00006-PB Document 141 Filed 05/03/21 Page 81 of 81   81



 1                        C E R T I F I C A T E

 2

 3

 4              I, Susan M. Bateman, do hereby certify that the

 5     foregoing transcript is a true and accurate transcription of

 6     the within proceedings, to the best of my knowledge, skill,

 7     ability and belief.

 8

 9

10     Submitted: 5-4-21          /s/   Susan M. Bateman
                                  SUSAN M. BATEMAN, RPR, CRR
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
